Exhibit 10.4






SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) sets forth the mutual
agreement of Dell Technologies Inc. (“Dell”), SecureWorks Inc. (“SecureWorks”),
for itself, its subsidiaries, parents and related entities (collectively, Dell,
SecureWorks and such related entities, the “Company”) and Wayne Jackson
(“Executive”) regarding the subject matters addressed below.
1.Separation Date. Executive’s employment with SecureWorks will end on January
31, 2020 or such earlier date as provided in this Agreement (the “Separation
Date”). Until the Separation Date, Executive will continue to serve as the Chief
Financial Officer until a new Chief Financial Officer is named and assumes the
role. After a new Chief Financial Officer is named, Executive will remain as a
Senior Vice President of Finance to support the transition to the new Chief
Financial Officer and other duties (not inconsistent with Executive’s historical
roles and position with the Company) as assigned by the Chief Executive Officer.
During this transition period Executive may provide such services at
SecureWorks’ Atlanta office or remotely, at his option. Executive will receive
continued compensation and benefits, consistent with current levels through to
the Separation Date.
a.
If at any time prior to January 31, 2020 Executive is terminated by SecureWorks,
other than in a termination described in paragraph 2, the Separation Date will
be the effective date of such termination, and Executive will be eligible to
receive the severance benefits described in this Agreement.

b.
If Executive voluntarily resigns prior to January 31, 2020 but after a new Chief
Financial Officer is named, the Separation Date will be the effective date of
such resignation, and Executive will be eligible to receive the severance
benefits described in this Agreement.

c.
If Executive voluntarily resigns prior to January 31, 2020 and prior to a new
Chief Financial Officer being named, the Separation Date will be the effective
date of such resignation, and Executive will not be eligible to receive any, and
will forfeit all, severance benefits described in this Agreement.

d.
If a new Chief Financial Officer is not named prior to January 31, 2020, an
interim Chief Financial Officer will be named, and Executive will have no
further duties after January 31, 2020 and will be eligible to receive the
severance benefits described in this Agreement.

For the avoidance of doubt, through to the Separation Date, Executive will
continue to be compensated consistent with his current compensation level, and
will continue to participate in and to be entitled to all other compensation,
benefits and perquisites under the plans, programs, agreements and policies
applicable to him as a SecureWorks executive employee, consistent with current
levels, including, without limitation, any such arrangements providing
compensation, benefits, accelerated vesting, severance and/or any other
entitlements in the event of a change in control or similar transaction or
event.
2.Continued Employment. During the period of continued employment through to the
Separation Date, Executive will act in good faith and in a professional manner
and abide by the non-disparagement provision set forth in paragraph 13. Nothing
in this Agreement confers upon Executive a right to be a continuing employee of
SecureWorks, or imposes on SecureWorks an obligation to continue Executive’s
employment relationship. If Executive violates any of the terms of this
Agreement, any of the






        
 

--------------------------------------------------------------------------------

        


provisions of Executive’s employment or other agreements with SecureWorks, or
SecureWorks’ Code of Conduct or any other SecureWorks’ policy generally
applicable to employees of Executive’s level and position and any such violation
is a material violation that would cause harm to the Company, SecureWorks may
terminate Executive’s employment. If Executive’s employment is terminated before
January 31, 2020 by SecureWorks for one of the foregoing reasons, Executive will
not be eligible to receive any, and will forfeit all, severance benefits
described in this Agreement. Executive’s rights, if any, to any benefit under
SecureWorks’ health and welfare or retirement plans, or to any equity grants,
will be governed by the applicable plan, program, policy or equity agreement.
3.Consideration from SecureWorks. If Executive signs this Agreement and does not
revoke it during the Revocation Period (defined in paragraph 18), and except as
provided in paragraphs 1.c. and 2, SecureWorks will provide Executive with the
following good and valuable consideration:
a.
Severance Pay. If SecureWorks receives an Effective Final Release from
Executive, SecureWorks will pay Executive severance pay (“Severance Pay”) in the
amount of twelve (12) months of his current base salary, payable in four (4)
substantially equal quarterly installments, with the first such installment
payable on the last day of the third month following the Separation Date, and
each subsequent installment payable on the last day of the third month following
each payment. These payments will not include 401(k) or any other
benefits-related deductions. However, all applicable taxes will be withheld.

b.
Short-Term Incentive Plan Payments. If SecureWorks receives an Effective Final
Release from Executive, SecureWorks will pay Executive an additional Severance
Pay equal to a prorated short-term incentive plan award payout. This payout
amount will be calculated using:

i.
A payout modifier of 75% if the Separation Date is prior to January 31, 2020;
otherwise a payout modifier of 100%.

ii.
A proration factor based on the number of days in the fiscal year that Executive
was employed by the Company through to the Separation Date.

iii.
Executive’s base salary on the Separation Date (or his base salary on the date
of this Agreement, if higher).

iv.
A plan target for Executive’s grade of 55%.

v.
An assumed corporate performance modifier and an individual performance modifier
of 100% if the Separation Date is prior to January 31, 2020; otherwise the
actual corporate performance modifier for the fiscal year ending January 31,
2020 (or, if the actual corporate performance modifier is not determinable by
the payment date described below, an estimate of such actual corporate
performance modifier) and an individual modifier of 100%.

Amounts payable under this paragraph 3.b. will be paid to Executive through
direct deposit (if available) within thirty (30) business days after the
Separation Date.
c.
Long-Term Incentive Plan Payments. If SecureWorks receives an Effective Final
Release from Executive, and if Executive holds unvested long-term incentive
grants which are due to vest within ninety (90) days after the Separation Date,
SecureWorks





--------------------------------------------------------------------------------

        


will pay an additional severance pay equal to a prorated portion of the value of
such grants. This payout amount will be calculated using the following
calculation formula as applicable:
i.
Stock Options: 75% TIMES the number of shares of SecureWorks common stock
(“Common Stock”) due to vest under the option grant within ninety (90) days
after Executive’s Separation Date TIMES the difference between (x) and (y),
where (x) is average closing price for a share of Common Stock for the week
prior to the week that includes the Separation Date, and (y) is the option
exercise price per share of Common Stock under the option. If this value is
negative, it will be excluded from the payment calculation.

ii.
Restricted (and Performance Based) Stock: 75% TIMES the number of shares of
Common Stock to vest within ninety (90) days after Executive’s Separation Date
TIMES the average closing price for a share of Common Stock for the week prior
to the week that includes the Separation Date.

Amounts payable under this paragraph 3.c. will be paid to Executive through
direct deposit (if available) within thirty (30) business days after the
Separation Date.
d.
COBRA. If SecureWorks receives an Effective Final Release from Executive, and if
Executive and/or Executive’s eligible dependents are enrolled in a SecureWorks
health, dental, and/or vision plan and Executive elects COBRA coverage for which
Executive and/or Executive’s eligible dependents are eligible within the
enrollment period, SecureWorks will pay the premiums for eighteen (18) months of
benefits continuation under COBRA. All premiums for any benefits continuation
under COBRA following that 18-month period shall be Executive’s sole
responsibility.

e.
Effect of No Release or No Final Release. Executive agrees that, except as
expressly set forth in this Agreement, in any SecureWorks’ applicable plan,
program or policy governing health and welfare and retirement plans and, with
respect to equity grants, in any equity award agreement, Executive is not
entitled to receive from SecureWorks payment or distribution of any amounts of
cash compensation (including, but not limited to, base salary, bonuses or
severance pay), benefits, perquisites or property of any type after the
Separation Date. If Executive does not sign this Agreement or if Executive
revokes this Agreement during the Revocation Period described in paragraph 18,
or if Executive does not sign the final release and deliver to SecureWorks an
Effective Final Release, the only amount payable shall be such amounts as are
required by applicable law, payments in accordance with Executive’s rights, if
any, to any benefits under SecureWorks’ health and welfare or retirement plans
and payments in accordance with Executive’s rights, if any, to equity grants as
set out the applicable equity award agreement(s).

f.
Section 409A Compliance. The payments and benefits payable pursuant to this
Agreement are intended either to be exempt from Internal Revenue Section 409A
(“Section 409A”) as payments that would fall within the “short-term deferral
period” within the meaning of Treasury Regulation Section 1.409A-1(b)(4) or to
comply with the provisions of Section 409A. This Agreement shall be interpreted
to avoid any penalty or sanctions under Section 409A. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to the maximum extent permitted to be exempt from or compliant with
Section 409A and, if necessary, any such provision shall





--------------------------------------------------------------------------------

        


be deemed amended to comply with Section 409A and regulations thereunder. In
connection therewith:
i.
It is intended that each installment of the payments and benefits hereunder
shall be treated as a separate “payment” for purposes of Section 409A.

ii.
To the extent that payments and benefits under this Agreement are deferred
compensation subject to Section 409A and are contingent upon Executive’s taking
any employment-related action, including without limitation execution (and
non-revocation) of another agreement, such as a release agreement, and the
period within which such action(s) may be taken by Executive would begin in one
calendar year and expire in the following calendar year, then such amounts or
benefits shall be paid in such following calendar year.

iii.
If as of the Separation Date, Executive is a “specified employee” (within the
meaning of Section 409A(a)(2)(B) or any successor provision thereto), then with
regard to any payment or provision of benefit that is subject to Section 409A as
deferred compensation and is due upon or as a result of Executive’s “separation
from service,” notwithstanding any contrary provision under this Agreement, such
payment or benefit shall not be made or provided, to the extent making or
providing such payment or benefit would result in additional taxes or interest
under Section 409A, until the date with is the earlier of (A) expiration of the
six (6)-month period measured from such “separation from service,” and (B) the
date of Executive’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to Executive in a lump-sum,
and any remaining payments and benefit due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them in this
Agreement.

iv.
While this Agreement is intended to be exempt from or compliant with Section
409A, neither SecureWorks nor the Company makes or has made any representation,
warranty or guarantee of any federal, state or local tax consequences of
Executive’s entitlements under this Agreement, including, but not limited to,
under Section 409A.

4.Complete Release.
a.
Release. Executive hereby fully releases the Company and all of its owners,
partners, shareholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, subsidiaries, joint ventures,
and affiliates (and agents, directors, officers, employees, representatives, and
attorneys of such subsidiaries and affiliates) (collectively, "Released
Parties"), from any and all known or unknown claims or demands he may have
against any of them. Executive expressly waives any and all claims, whether
asserted on an individual or class action basis, against the Released Parties
including but not limited to all claims arising out of any contract, express or
implied, and whether executory or not, any covenant of good faith and fair
dealing, express or implied, any tort (whether intentional or negligent,
including claims arising out of the negligence or gross negligence by the
Released Parties and claims of express or implied defamation by the Released
Parties), and any federal, state, or other governmental statute, regulation, or
ordinance, including, without limitation, those





--------------------------------------------------------------------------------

        


relating to qui tam, employment discrimination, termination of employment,
payment of wages or provision of benefits, Title VII of the Civil Rights Act of
1964 as amended, the Civil Rights Act of 1991, the Americans with Disabilities
Act, the Genetic Information Nondiscrimination Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act (“OWBPA”), the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”), the Worker Adjustment and Retraining Notification
(“WARN”) Act, the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and
the Occupational Safety and Health Act. Executive further releases any and all
claims that he may have under State law and any other claim under Federal law.
Executive represents that he has not assigned to any other person any of such
claims and that he has the full right to grant this release. Notwithstanding any
other provision herein, SecureWorks and Executive agree that Executive is not
waiving any claims that may arise in the future under the Age Discrimination in
Employment Act, any claim for benefits under the SecureWorks Inc. 401(k) Plan,
the Comprehensive Welfare Benefits Plan, or the SecureWorks Inc. Retiree Medical
Plan.
b.
Final Release. On or about the Separation Date, SecureWorks will provide to
Executive a release agreement having substantially the same terms and scope as
the release terms described in paragraphs 4.a., 6, 7 or 8. The final release
will also have a consideration period of at least 21 days, and a revocation
period of at least seven (7) days after such final release is signed by
Executive. If Executive signs and does not revoke the final release during its
revocation period, the final release will constitute an “Effective Final
Release,” and SecureWorks will provide Executive with the payments and benefits
described in paragraph 3, unless Executive’s employment termination is effected
under paragraph 1.c. or 2, in which case no amounts shall be payable to
Executive under paragraph 3.

c.
Directors’ and Officers’ Insurance. Notwithstanding the foregoing provisions of
this paragraph 4, the releases described in this Agreement do not waive and will
not be construed to waive, release or otherwise affect any indemnification,
defense or other protections, rights or benefits that Executive may have or be
entitled to, at the Separation Date or in the future, with respect to
Executive’s activities during his employment with SecureWorks, under any
policies of insurance, such as a directors’ and officers’ insurance policy,
under any by-law(s) or policy(ies) of SecureWorks or under state law.

5.Participation in Government Matters. Nothing in this Agreement, including the
compete release and non-disparagement sections, restricts or prohibits Executive
from communicating with, providing testimony before, providing confidential
information to, or filing or cooperating in a claim or investigation directly
with a self-regulatory authority or a governmental agency or entity (without the
need to seek SecureWorks’ prior approval), including the U.S. Equal Employment
Opportunity Commission, the Department of Justice, the Securities Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation or receiving an
award from any Regulator that provides awards for providing information.
However, to the maximum extent permitted by law, Executive is waiving
Executive’s right to receive any individual monetary relief from the Company
resulting from such claims.
6.Release of Unknown Claims. For the purpose of implementing a full and complete
release, Executive expressly acknowledges that the release that he gives in this
Agreement is intended to include in its effect, without limitation, claims that
he did not know or suspect to exist in his favor at the time of the




--------------------------------------------------------------------------------

        


effective date of this Agreement, regardless of whether knowledge of such
claims, or the facts upon which they might be based, would materially have
affected the settlement of this matter, and that the consideration given under
the Agreement was also for the release of those claims and contemplates the
extinguishment of any such unknown claims. In furtherance of this settlement,
Executive waives any right he may have under California Civil Code Section 1542
(and other similar statutes and regulations), which section reads as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
7.Compensation Paid. Executive represents, warrants, and agrees that all forms
of compensation and other monies, including paychecks, paid to Executive by
SecureWorks to date have been accurately calculated, have represented the proper
amounts due to Executive, and have been based on SecureWorks' merit-based
compensation system. The consideration set forth in paragraph 3 of this
Agreement is consideration for the complete release and the Effective Final
Release and is in excess of what Executive is entitled to receive. If Executive
or someone on Executive’s behalf claims any entitlement to further compensation
from SecureWorks, Executive agrees that SecureWorks is entitled to full offset
of the amounts set forth in this Agreement.
8.Non-Admission of Liability. SecureWorks and Executive understand and agree
that they are entering into this Agreement to, among other things, resolve any
claims or differences that may exist between them. By entering into this
Agreement, neither SecureWorks nor Executive admits any liability or wrongdoing.
9.Future Employment. Executive agrees that Executive has no right to future
employment at the Company. Executive understands that former SecureWorks
employees may only be rehired in exceptional circumstances in SecureWorks’ sole
discretion. Executive further expressly waives and opts out of all future
claims, whether asserted on an individual or class action basis, against any
Released Party related to a decision not to hire Executive.
10.Company Documents, Information, or Property. Executive agrees that, on or
before the Separation Date, Executive will have returned to SecureWorks any and
all documents relating to the Company or its business operations (and any and
all copies thereof, whether in paper form or electronic form), computer
equipment, badges, credit cards, and any other property of the Company in
Executive’s possession or control. Executive represents and agrees that
Executive will not take, nor has Executive taken, any such documents or property
from the control or premises of the Company and that if, at any time after the
Separation Date, Executive should come into possession of any such documents or
property, Executive will return such documents or property to SecureWorks
immediately.
11.Employment and Other Agreements. Executive agrees that, except as otherwise
provided in this Agreement, the provisions of agreements that Executive
previously entered into with SecureWorks, and that are intended to survive
Executive’s termination, remain in full force and effect. In connection
therewith:
a.
As a material inducement to SecureWorks to enter into this Agreement, Executive
reaffirms Executive’s intent to comply with Executive’s post-employment
obligations to SecureWorks under such agreements. By way of example, the
post-termination terms and conditions of an Executive’s long-term incentive and
equity award agreements remain in full force and effect, and Executive may
require under such agreement to return shares of stock, share value, option
proceeds, or cash award payments if he





--------------------------------------------------------------------------------

        


engages in certain conduct detrimental to the Company, including after the
Separation Date.
b.
For purposes of the restrictive covenants that Executive agreed to when
executing the Protection of Sensitive Information, Noncompetition and
Nonsolicitation Agreement, the definition of a “Direct Competitor” in
paragraph 4 of that agreement, is revised to mean any entity or other business
concern that offers or plans to offer products or services designed to protect
business customers from information security risks (i.e., managed cyber
security). For large organizations with broad business offerings beyond those of
SecureWorks’ products and services (such as IBM and Verizon), the definition of
Direct Competitor is intended to refer to a competing business unit (or units)
within such company, and excludes other business units within any such company
that do not directly compete with SecureWorks’ products and services so long as
Executive does not provide direct support or consultation to the competing
business unit (or units). In addition, under paragraph 5 of that agreement,
Executive will be able to request that the restrictions be modified by
SecureWorks to allow him to accept a position with a company that might
otherwise be prohibited.

12.Non-disparagement.
a.
Executive. Executive agrees that, except as may be required by law or court
order Executive will not, directly or indirectly, make any statement, oral or
written, or perform any act or omission which is or could be detrimental in any
material respect to the reputation or goodwill of SecureWorks or any other
Released Party. Executive understands that Executive’s compliance with a
subpoena or other legally compulsive process or Executive’s participation as a
witness in any lawsuit will not be a violation of this provision.

b.
Company. In the event SecureWorks is contacted regarding Executive, SecureWorks
agrees to follow its policy and only disclose Executive’s dates of employment
with SecureWorks and the last position held and will not authorize anyone to
make or issue any additional statement, oral or written, which is or could be
detrimental in any material respect to the reputation of Executive. Executive
understands that SecureWorks’ compliance with a subpoena or other legally
compulsive process or its participation in any lawsuit will not be a violation
of this provision.

13.Cooperation. Executive agrees that Executive will give SecureWorks
Executive’s full cooperation in connection with any claims, lawsuits, or
proceedings that relate in any manner to Executive’s conduct or duties at
SecureWorks or that are based on facts about which Executive obtained personal
knowledge while employed at SecureWorks or is alleged to have such knowledge. In
return, SecureWorks agrees to reimburse Executive for direct and reasonable out
of pocket expenses incurred with respect to rendering such cooperation unless
prohibited by applicable law or rule of ethical or professional conduct.
14.Successors. This Agreement shall be binding upon Executive and SecureWorks
and their heirs, representatives, executors, administrators, successors,
insurers, and assigns, and shall inure to the benefit of each and all of them
and to their heirs, representatives, executors, administrators or assigns.
15.Applicable Law and Venue. THIS AGREEMENT SHALL BE INTERPRETED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF GEORGIA, AND THE VENUE FOR THE RESOLUTION
OF ANY DISPUTES (LOCATION OF ANY LAWSUIT) SHALL BE SOLELY IN THE STATE AND
FEDERAL COURTS OF FULTON COUNTY, GEORGIA.




--------------------------------------------------------------------------------

        


16.Severability. The fact that one or more paragraphs (or portion thereof) of
this Agreement may be deemed invalid or unenforceable by any court shall not
invalidate the remaining paragraphs or portions of such paragraphs of this
Agreement.
17.Certain Acknowledgments. Executive acknowledges that Executive is signing
this Agreement voluntarily with full knowledge of its contents. If Executive
decides not to sign this Agreement, SecureWorks will not retaliate against
Executive. Executive is not relying on any promise or representation not
specifically and explicitly made in this Agreement. This Agreement may not be
amended or modified except by a written agreement signed by Executive and an
authorized officer of SecureWorks. Executive understands that any changes that
the parties agree to make to this Agreement after it has been presented to
Executive, whether such changes are material or non-material, will not extend
the amount of time Executive has to consider the Agreement.
18.Consideration and Revocation Periods. Executive understands that Executive
may take up to 21 days following Executive’s receipt of this Agreement to
consider this Agreement. Executive understands that Executive may use as much or
as little of this period as Executive chooses before signing the Agreement.
Executive is advised to consult with an attorney before signing this Agreement.
If Executive accepts this Agreement, Executive must sign it and return it to
Stacie Hagan on or before the expiration of the 21-day period. By signing this
Agreement, Executive acknowledges that Executive was afforded a period of at
least 21 days from the date SecureWorks’ proposal was presented to Executive in
which to consider it. In addition, Executive understands that Executive has a
period of seven (7) days following the date of signing this Agreement within
which to revoke this Agreement (the “Revocation Period”). To revoke this
Agreement, Executive understands that Executive must provide written
notification of revocation to Stacie Hagan within seven (7) days from the date
Executive signed it.
19.Board Service. Until the Separation Date, Executive will be allowed to accept
a position on the board of directors and audit committee of up to two companies
so long as each company is approved by SecureWorks and Dell Technologies for
business related concerns such as antitrust, conflict of interest and direct
competitors. The normal review process will be followed when these opportunities
arise.




--------------------------------------------------------------------------------

        








For Executive as of the Date of Agreement:




Date:    4-18-19                /s/ R. Wayne Jackson        
Signature


Wayne Jackson        
Print Name






For SecureWorks as of the Date of Agreement:


Date:    4-18-19                /s/ Stacie Hagan            
Signature


Stacie Hagan            
Print Name


Chief People Officer        
Title




